MEMORANDUM **
The motion to reconsider is construed as a motion to reinstate the appeal. So con*718strued, the motion to reinstate is granted because the filing fees have been paid.
A review of the record and the response to the order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). We agree that the district court lacked jurisdiction over this action under any of the exceptions listed in 28 U.S.C. § 1605(a).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.